DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
	In applicant's amendments, claims 1-22 were cancelled, and new claim 23-42 were added.  Claims 23-42 are currently pending and considered below. An action on the merits now follows.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 30, lines 1-4 recite: “wherein at least one of the elongated portions has a sleeve at a first end thereof and an aperture at a second end opposite to the first end, the sleeve of a first of the elongated portions being insertable into the aperture of a second of the elongated portions to interconnect the first and second elongated portions”. The claim is rendered indefinite as it is unclear how to have only one elongated portion with a first and second end with respective sleeve and aperture and meet the limitations of the claim. It is unclear if each of the at least one elongated portions are to be have a sleeve and an aperture (Applicants figures shown that not every elongated portion has both a sleeve and aperture). Likewise, there is a lack of antecedent basis for “the sleeve of a first of the elongated portions”, as it is unclear if the first elongated portion is different than the “at least one elongated portion” or in addition thereto. 
Applicant is suggested to amend the limitation to ---wherein at least one of the elongated portions has a sleeve at a first end thereof and an aperture at a second end opposite to the first end, wherein the at least one elongated portion is a first of the elongated portions, the sleeve of the first of the elongated portions being insertable into an aperture of a second of the elongated portions to interconnect the first and second elongated portions---.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-27, 29-30, 33-35, and 40-42 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 6494817 B2 (Lake).
	Regarding Independent Claim 23, Lake discloses an exercise apparatus (device 10, Figure 1), comprising: 
	two or more elongated portions (cylindrical components 12, 28, and 44) being interconnectable to form a support element (see Figure 1 wherein the cylindrical components are telescopically engaged) extending between a first end (first end 14) and a second end (at cylindrical bracket 62, see Figure 2 wherein the second end is the bottom end of the cylindrical components), one of the elongated portions (component 12) defining the first end of the support element having a mounting member (J-shaped hook 16; see Figure 1 mounting the first end 14 of cylindrical component 12 to the upper end of a door), 

    PNG
    media_image1.png
    808
    477
    media_image1.png
    Greyscale

Figure 2: Lake
	and another one of the elongated portions (component 44) defining the second end of the support element having another mounting member (pivot arms 49 with hook ends 58; see Figure 1 wherein the pivot arms with hook ends mount the bottom end of the component 44 to the bottom end of the door), each mounting member being engageable with an upright support (door 20) and mountable thereto to mount the support element thereto (hook ends 44 and hook 16 engage the edges of the door 20 to mount the device 10 thereto), the elongated portions being disconnectable from one another after forming the support element (see Figures 1 and 3 wherein the components 12, 28, and 44 are removably mounted to each other and separable);
	and a resistance-generating assembly (sleeve 36 with weights 38 and cable 64 with handle 66) comprising one or more resistance-generating elements (weights 38; weights 38 generate resistance to motion of the handle 66 via gravity) removably mountable to one or more of the elongated portions (“a sleeve 36 to which may be removably secured one or more weights 38 by means of a comparable number of laterally extended arms 40” Col. 5, lines 7-9; the sleeve 36 is removably mounted likewise to the components 12, 28, 44, see Figure 3 for sleeve 36 removed),
	and a hand-operable cable (cable 64) connected to the one or more resistance-generating elements (see Figure 1), the hand-operable cable extending between the elongated portions (the cable 64 extends between the first and second ends of the components 12, 28, and 44, see Figure 1), the one or more resistance-generating elements generating resistance upon the hand-operable cable being displaced (motion of the handle 66 by the user displaces the weights 38 along the components 12, 28, 44 via sleeve 36 providing resistance via gravity).  
	Regarding Claim 24, Lake further discloses the exercise apparatus of claim 23, wherein the elongated portions are arrangeable to be transported in a bag or suitcase upon being disconnected from one another (carrying case 74, see Figure 3).  

    PNG
    media_image2.png
    691
    562
    media_image2.png
    Greyscale

Figure 3: Lake
	Regarding Claim 25, Lake further discloses the exercise apparatus of claim 23, wherein the elongated portions are arrangeable side-by-side upon being disconnected from one another (see Figure 3 above wherein when disconnected the components 12, 28, and 44 are arranged side by side).  
	Regarding Claim 26, Lake further discloses the exercise apparatus of claim 23, wherein each of the elongated portions extends along a portion axis (Figure 3: Annotated), the elongated portions being arrangeable to minimize a space occupied by the elongated portions upon being disconnected from one another, such that the portion axes are substantially parallel (see Figure 3 wherein the components 12, 28, 44 are disconnected with parallel portion axes and packaged into a smaller profile than in Figure 1).  

    PNG
    media_image3.png
    691
    562
    media_image3.png
    Greyscale

Figure 3: Lake Annotated
	Regarding Claim 27, Lake further discloses the exercise apparatus of claim 23, wherein the hand-operable cable interconnects the elongated portions and prevents the elongated portions from separating from one another (see Figure 3 wherein the cable 64 is looped around pulley 26 on the upper component 12 and provides downward force on the components to hold them together).  
	Regarding Claim 29, Lake further discloses the exercise apparatus of claim 23, wherein the hand-operable cable is positioned outside the elongated portions (see Figure 1 wherein the cable 64 is located externally to the components 12, 28, 44) and interconnects the elongated portions (see Figure 3 wherein the cable 64 is looped around pulley 26 on the upper component 12 and provides downward force on the components to hold them together).
	Regarding Claim 30, Lake further discloses the exercise apparatus of claim 23, wherein at least one of the elongated portions (component 28) has a sleeve (reduced diametric portion 34) at a first end (lower end 32) thereof and an aperture (aperture at top end 31) at a second end (top end 31) opposite to the first end (see Figure 2 wherein the top and lower ends 31, 32 are on opposite ends of component 28), wherein the at least one elongated portion is a first of the elongated portions (component 28 is a first component), the sleeve of the first of the elongated portions being insertable into an aperture (aperture at top end 47) of a second of the elongated portions  (structural component 44) to interconnect the first and second elongated portions (reduced diametric portion 34 of component 28 telescopically connects to the aperture at top end 47 of component 44 to fix the two components together).  
	Regarding Claim 33, Lake further discloses the exercise apparatus of claim 23, wherein one or more of the mounting members includes a clamp (telescoping slide 50 with thumb screw 52 and hooks 58) clampable to the upright support (slide 50 with screw 52 allow for the user to adjust the lower arms 49 length to clamp onto the lower end of the door with hooks 58).  
	Regarding Claim 34, Lake further discloses the exercise apparatus of claim 23, further comprising an exercise accessory (hand grip 66), a distal end of the hand-operable cable (“end of cable”) being mountable to the exercise accessory (see Figure 1 wherein the grip 66 is mounted to the end of the cable 64).  
	Regarding Claim 35, Lake further discloses the exercise apparatus of claim 23, wherein the hand-operable cable includes a single hand-operable cable (cable 64, there is only one cable 64).  
	Regarding Independent Claim 40, Lake discloses a method of assembling an exercise apparatus (device 10, Figure 1), the method comprising: 
	connecting together two or more elongated portions (cylindrical components 12, 28, 44) to form a support element (“In assembling the device 10, the three cylindrical components 12, 28, 44 are telescopically engaged, as seen in FIG. 1” Col. 5, lines 34-36); 
	mounting one of the elongated portions to an upright support (“hinged door”; “removably secured along the top 18 and sides 56 of an appropriate hinged door.” Col. 5, lines 36-37, and mounting another of the elongated portions to the upright support (Col. 5, lines 36-37 above; via hooks 16 and 58), to thereby mount the support element to the upright support (see Figure 1); 
	mounting one or more resistance-generating elements (sleeve 36 with weights 38) to one or more of the elongated portions (“For sliding movement along said first and second cylindrical members 12, 28, is a sleeve 36 to which may be removably secured one or more weights 38 by means of a comparable number of laterally extended arms 40” Col. 5, lines 5-13); 
	and mounting an exercise accessory (grip 66) to a hand-operable cable (cable 64) connected to the one or more resistance-generating elements (at open cable guide 48) and extending between the elongated portions (see Figure 1).  
	Regarding Claim 41, Lake further discloses the method of claim 40, comprising disassembling the elongated portions and transporting one or both of the elongated portions and the one or more resistance-generating elements in a bag or suitcase (case 74; “Disassembly of the device 10 can be accomplished just as easily as the assembly operation. That is, the assembly operation described above is simply reversed” Col. 5, lines 45-48, see Figure 3 for the device disassembled and stored within the case 74).  
	Regarding Claim 42, Lake further discloses the method of claim 40, comprising disassembling the elongated portions and arranging them side-by-side next to each other (“Disassembly of the device 10 can be accomplished just as easily as the assembly operation. That is, the assembly operation described above is simply reversed” Col. 5, lines 45-48; see Figure 3 for the components 12,28, and 44 disassembled and stored with case 74 side by side).   

	Claims 23-, 28, and 31 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20120142503 A1 (Sevadjian et al; henceforth Sevadjian).
	Regarding Independent Claim 23, Sevadjian discloses an exercise apparatus, comprising:
	two elongated portions (upper housing 20 and lower housing 30) being interconnectable to form a support element (see Figure 13) extending between a first end and a second end (Figure 13: Annotated), one of the elongated portions defining the first end of the support element having a mounting member (mounting apparatus 360, see Figure 13 wherein the upper housing 20 defines the first end), and another one of the elongated portions defining the second end of the support element having another mounting member (mounting apparatus 360, see Figure 13 wherein lower housing 30 defines the second end), each mounting member being engageable with an upright support (“wall”) and mountable thereto to mount the support element thereto (mounting brackets 360 mount the device to the wall), the elongated portions being disconnectable from one another after forming the support element (see Figure 15 and 7 wherein the housings 20, 30 are connected via protuberance 240 and J-slot 250); 

    PNG
    media_image4.png
    640
    297
    media_image4.png
    Greyscale

Figure 13: Sevadjian Annotated
	and a resistance-generating assembly (weight stack 80, Figure 14) comprising one or more resistance-generating elements (weight bars 90) removably mountable to one or more of the elongated portions (weight bars 90 are removably mounted to the upper housing 20, see Figure 15 wherein the weight bars 90 are disengaged with the upper housing and Figure 13 wherein they are engaged), and a hand-operable cable (pulley rope 320 hand operated by handle 340) connected to the one or more resistance-generating elements (see Figure 9 wherein the rope 320 indirectly connects the handle 340 to the weight stack 80), the hand-operable cable extending between the elongated portions (see Figure 7), the one or more resistance- generating elements generating resistance upon the hand-operable cable being displaced (the selected weight bars 90 resistance displacement of the handle 340 via rope 320).
	Regarding Claim 28, Sevadjian further discloses the exercise apparatus of claim 23, wherein the hand-operable cable extends through the elongated portions and interconnects the elongated portions (see Figure 6 wherein the rope 320 is threaded internally of the housings 20, 30).
	Regarding Claim 31, Sevadjian further discloses the exercise apparatus of claim 23, wherein the one or more resistance-generating elements includes multiple resistance-generating elements (weight bars 90, see Figures wherein the weight stack 80 comprises multiple selectable weight bars 90), each of the resistance-generating elements being stackable and connectable onto another of the resistance-generating elements (via bearing shaft 400 and selector pin 100; see Figure 14 wherein the weight bars 90 are stacked and connectable with each other via bearing shaft 400).  
	Claims 37-38 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 6142919 A (Jorgensen).
	Regarding Independent Claim 37, Jorgensen discloses an exercise apparatus (frame 1, Figure 2), comprising: 
	an elongated support element (stem 2) extending between a first end  and a second end (Figure 2: annotated), the support element having a mounting member (hinges 5) located at each of the first and second ends (see Figure 2 wherein there is a top hinge 5 at the first end and a lower hinge 5 and the second end), each mounting member being engageable with an upright support  (“wall”) and mountable thereto to mount the support element thereto (see Figure 2 wherein the device is mounted to the wall via hinges 5); 
	and a resistance-generating assembly (stirrup 11, attachment points 9, and elastic resistance members 8), comprising: 
	a stationary member (attachment points 9) fixedly attached to the support element (attachment points are fixed to the second/bottom end of the stem 2), the stationary member defining a first lateral side and a second lateral side (Figure 2: Annotated);

    PNG
    media_image5.png
    534
    562
    media_image5.png
    Greyscale

Figure 2: Jorgensen Annotated
	a displaceable member (stirrup 11) mountable to the support element (via cables 14 and stops 15A) and displaceable therealong relative to the stationary member (stirrup 11 is displaced upwards when handle 18 is pulled downwards relative to stem 2), the displaceable member defining a first lateral side and a second lateral side (Figure 2: Annotated above); 
	one or more resistance-generating elements (elastic resistance members 8) being removably mountable to the stationary and displaceable members (via hooks), the one or more resistance-generating elements extending between one or both of the first and second lateral sides of the stationary and displaceable members (see Figure 2 above wherein the first lateral side elastic resistance member 8 extends between the first lateral sides and the second lateral side resistance member 8 extends between the second lateral sides), the one or more resistance- generating elements generating resistance upon the displaceable member displacing relative to the stationary member (elastic resistance members 8 resistance the displacement of the stirrup 11); 
	and a plurality of pulleys (pulleys 13, 22 19), at least one of the pulleys being mounted to the displaceable member  and displaceable therewith (floating pulley 13), at least another one of the pulleys being mounted to the support element (fixed pulley 22), a hand-operable cable (cord 17) engaging the pulleys (see Figure 2) and being operable to effect displacement of the displaceable member relative to the stationary member (via displacement of the handle 18 by the user).  
	Regarding Claim 38, Jorgensen further discloses  exercise apparatus of claim 37, wherein the one or more resistance-generating elements includes multiple resistance-generating elements (elastic resistance elements 8, see Figure 2 wherein there are multiple elements 8), at least one of the multiple resistance-generating elements extending between the first lateral sides of the stationary and displaceable members, at least another one of the multiple resistance-generating elements extending between the second lateral sides of the stationary and displaceable members (see Figure 2 above wherein a first lateral side elastic resistance member 8 extends between the first lateral sides and the second lateral side resistance member 8 extends between the second lateral sides).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 6494817 B2 (Lake) in view of US 6142919 A (Jorgensen).
	Regarding Claim 32, Lake discloses the invention as substantially claimed, see above. Lake further discloses wherein the support element is mountable to the upright support (see Figure 1). Lake does not disclose wherein the support element is pivotably mountable to the upright support.
Jorgensen discloses an analogous exercise device solving the same issue of mounted cable resistance systems comprising: an elongated support element forming a support element (stem 2) extending between a first end and a second end (Figure 2: annotated), the support element having a mounting member (hinges 5) located at each of the first and second ends (see Figure 2 wherein there is a top hinge 5 at the first end and a lower hinge 5 and the second end), each mounting member being engageable with an upright support  (“wall”) and mountable thereto to mount the support element thereto (see Figure 2 wherein the device is mounted to the wall via hinges 5); 
	and a resistance-generating assembly (stirrup 11, attachment points 9, and elastic resistance members 8), comprising: 
	one or more resistance-generating elements (elastic resistance members 8) being removably mountable to the elongated portion (via hooks connected to attachment points 9 and stirrup 11), and a hand-operable cable (cord 17) connected to the one or more resistance generating elements (via stirrup 11), the one or more resistance generating elements generating resistance upon the hand-operable cable being displaced (via displacement of the handle 18 by the user);
	wherein the support element is pivotably mountable to the upright support (“frame 1 is pivotally attached to a fixed structure 4 such as a wall, an upstanding support or the like by means of hinges 5.” Col. 4, lines 14-16 and “It is also to be noted that by suitable arrangement of the hinges 5 the device can be readily arranged to be detached from the wall at the hinges 5 and moved” Col. 6, lines 15-18). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Lake’s mounting members to include hinges, as taught by Jorgensen, in order to allow the support element and hand operated cable to align with the user based on thee user’s position relative to the door.
	Regarding Claim 36, Lake discloses the invention as substantially claimed, see above. Lake further discloses the wherein the one or more resistance generating elements include weights (weights 38). Lake does not disclose wherein the one or more resistance-generating elements includes a resilient member. 
	Jorgensen discloses an analogous exercise device solving the same issue of mounted cable resistance systems comprising: an elongated support element forming a support element (stem 2) extending between a first end and a second end (Figure 2: annotated), the support element having a mounting member (hinges 5) located at each of the first and second ends (see Figure 2 wherein there is a top hinge 5 at the first end and a lower hinge 5 and the second end), each mounting member being engageable with an upright support  (“wall”) and mountable thereto to mount the support element thereto (see Figure 2 wherein the device is mounted to the wall via hinges 5); 
	and a resistance-generating assembly (stirrup 11, attachment points 9, and elastic resistance members 8), comprising: 
	one or more resistance-generating elements (elastic resistance members 8) being removably mountable to the elongated portion (via hooks connected to attachment points 9 and stirrup 11), and a hand-operable cable (cord 17) connected to the one or more resistance generating elements (via stirrup 11), the one or more resistance generating elements generating resistance upon the hand-operable cable being displaced (via displacement of the handle 18 by the user);
	wherein the resistance generating elements are alternatively weights (“Where possible, the resistance element 8 may be configured in well-known manner as a weight advantageously formed in sections to provide downward pull on the third, floating pulley 13, but weights, as described above, have certain disadvantages” Col. 4, lines 59-63) and resilient elements (“The elastic straps 8 may be made of rubber and each equipped with a hook at each end.” Col.4, lines 53-54 and “the elastic resistance member may include at least one weight or a pneumatic cylinder” Col. 2, lines 59-61). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Lake’s resistance generating elements to include a resilient member with attachment points to the elongated portion, as taught by Jorgensen, in order to provide a device that is compact and light weight and readily adjustable to different degrees of tension best suited for an exercising person (Col. 1, lines 23-26). 
Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding Claim 39, the prior art of record US 6142919 A (Jorgensen) fails to teach or render obvious the exercise apparatus in combination with all of the elements and structural and functional relationships as claimed and further including multiple resistance-generating element being connectable together to form one or more stacks of resistance-generating elements, one of the one or more stacks of resistance-generating elements extending between the first lateral sides of the stationary and displaceable members, another of the one or more stacks of resistance-generating elements extending between the second lateral sides of the stationary and displaceable members.  
The prior art of record teaches elastic resistance members 8 extending between the stationary and displaceable members next to each other in an unstacked orientation, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the elastic resistance members to be stackable without improper hindsight and significant modification of the stirrup and attachment points to allow for the elastic resistance members to be stackable.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784